ON APPELLANT’S motion for rehearing
BEAUCHAMP, Judge.
In appellant’s motion for rehearing he insists that he was entitled to a charge affirmatively submitting his issue of self-defense.
In his objections to the court’s charge he did make this complaint. He then presented a requested charge which the court refused because, as stated in his qualification to the bill of exception, it was on the weight of the evidence. This bill need not be considered. The objections to the court’s charge raise the issue. The original opinion could have gone further and said that an examination of the court’s charge shows that he properly submitted the issue of self-defense in an affirmative manner applying the law to the facts of the case. This we find to be embodied within the court’s charge. There was, therefore, no ground for complaint.
Appellant’s motion for rehearing is overruled.